DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
In regards to claims 1-12, the cited prior art of record does not teach or fairly suggest an apparatus with other claimed features “a converter printed circuit board (PCB) having a current converter configured to receive a different input driving current from each channel of a multi-channel LED driver and provide a greater number of output driving currents than a number of the input driving currents, each channel having a positive output and a negative output; and a light emitting diode (LED) PCB configured to receive the output driving currents from the converter PCB” as recited in claim 1.
In regards to claims 13-19, the cited prior art of record does not teach or fairly suggest an method with other claimed features “receiving, at a converter printed circuit board (PCB), a different input driving current from each channel of a multi-channel LED driver and providing a greater number of output driving currents than a number of the input driving currents, each channel having a positive output and a negative output; receiving, at a light emitting diode (LED) PCB, the output driving currents from the converter PCB,” as recited in claim 13.
The claim in the application are deemed to be directed to nonobvious improvement over the prior art of record Hu et al [US 2015/0312983 A1] who teaches a high efficiency driver circuit with fast response is disclosed. Embodiments of the present invention relate to an LED driver that can drive a plural number of LED strings. The driver according to example embodiments includes a voltage converter stage with a feedback loop. The driver can include a speed-up circuit, and/or an adaptive output voltage control circuit, also referred to herein as an overhead control circuit. In at least some embodiments, an input inductor helps to attenuate input current ripple, which could otherwise lead to low high-frequency winding loss in other inductors.
The primary reason of allowance of the claims is improvement with a converter printed circuit board (PCB) having a current converter configured to receive a different input driving current from each channel of a multi-channel LED driver and provide a greater number of output driving currents than a number of the input driving currents, each channel having a positive output and a negative output; and a light emitting diode (LED) PCB configured to receive the output driving currents from the converter PCB.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEI (VICTOR) CHAN whose telephone number is (571)272-5177. The examiner can normally be reached M-F 9:00am to 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy C Johnson can be reached on 517-272-2238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

WEI (VICTOR) CHAN
Primary Examiner
Art Unit 2844



/WEI (VICTOR) Y CHAN/Primary Examiner, Art Unit 2844